Exhibit 10.29.1

DYNEX CAPITAL, INC.

(a Virginia corporation)

AMENDMENT NO. 1 TO

EQUITY DISTRIBUTION AGREEMENT

September 4, 2018

Ladenburg Thalmann & Co. Inc.

277 Park Avenue, 26th Floor

New York, New York 10172

JonesTrading Institutional Services LLC

757 Third Avenue, 23rd Floor

New York, NY 10017

Ladies and Gentlemen:

This Amendment No. 1, dated September 4, 2018 (the “Amendment”), is to the
Equity Distribution Agreement, dated November 21, 2016 (the “Equity Distribution
Agreement”), by and among Dynex Capital, Inc., a Virginia corporation (the
“Company”), Ladenburg Thalmann & Co. Inc. (“Ladenburg”), and JonesTrading
Institutional Services LLC (“JonesTrading”, together with Ladenburg, the
“Agents”).

WHEREAS, the Company has sold an aggregate of $33,099,644 of Preferred Stock
pursuant to the Equity Distribution Agreement prior to the date hereof under the
Company’s registration statement on Form S-3 (333-200859); and

WHEREAS, the Company, Ladenburg and JonesTrading desire to amend the Equity
Distribution Agreement to reflect the effectiveness of a new registration
statement on Form S-3 of the Company and to increase the Maximum Amount (as
defined in the Equity Distribution Agreement) from $50,000,000 to $83,099,644.

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Amendment, intending to be
legally bound, hereby amend the Equity Distribution Agreement and agree as
follows:

1.    Amendments. Commencing as of the date hereof:

(A) all references in the Equity Distribution Agreement to the “Registration
Statement” shall refer to the registration statement on Form S-3 (No.
333-222354) filed with the Commission on December 29, 2017;

(B) the “Maximum Amount” shall refer to $83,099,644, which includes an aggregate
of $33,099,644 of Preferred Stock the Company has sold pursuant to the Equity
Distribution Agreement prior to the date hereof under the Company’s registration
statement on Form S-3 (333-200859); and



--------------------------------------------------------------------------------

(C) the following sentence shall be added to the end of Section 1 of the Equity
Distribution Agreement:

“Notwithstanding anything to the contrary in this Agreement, in no event shall
the Company sell more than 5,700,000 Series A Shares or 4,750,000 Series B
Shares pursuant to this Agreement, which includes an aggregate of 1,358,999
Series B Shares sold prior to the date hereof under the Company’s registration
statement on Form S-3 (333-200859).”

2.    No Other Amendments; Consent. Except as set forth above, no other
amendments to the Equity Distribution Agreement are intended by the parties
hereto, are made, or shall be deemed to be made, pursuant to this Amendment, and
all provisions of the Equity Distribution Agreement, including all Exhibits
thereto, unaffected by this Amendment shall remain in full force and effect.

3.    Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Equity Distribution Agreement.

4.    Execution of Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

[Signature Page Follows.]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please so indicate in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement among the Company, the Adviser and
the Agents.

 

Very truly yours, DYNEX CAPITAL, INC.

By:  

/s/ Stephen J. Benedetti

Name:   Stephen J. Benedetti Title: Executive Vice President, Chief Financial
Officer and Chief Operating Officer

 

CONFIRMED AND ACCEPTED, as of the date first above written: LADENBURG THALMANN &
CO. INC.

By:  

/s/ Steve Kaplan

Name:   Steve Kaplan Title:   Head of Capital Markets

JONESTRADING INSTITUTIONAL SERVICES LLC

 

By:  

/s/ Trent McNair

Name:   Trent McNair Title:   Chief Financial Officer

[Signature page to Amendment No. 1 to Equity Distribution Agreement]